Moyer, C.J.,
dissenting. The Industrial Commission denied appellee Don Gibson’s claims for allowance of additional conditions allegedly resulting from a 1986 incident. Gibson appealed that denial to the common pleas court pursuant to R.C. 4123.512.
On November 14, 1995, the parties met for the purpose of taking Gibson’s deposition. Before the deposition began the parties engaged in settlement negotiations and orally agreed to settle Gibson’s workers’ compensation claim for $5,000. Gibson specifically authorized his counsel to settle for that amount. Thereafter, Gibson’s counsel confirmed the terms of the settlement in a letter to counsel for the employer dated November 27, 1995. The parties made a written stipulation of these facts and made that stipulation a part of the trial court’s record in the R.C. 4123.512 appeal.
This appeal thus presents a single determinative issue: Did the trial court err in dismissing Gibson’s R.C. 4123.512 workers’ compensation appeal as a sanction for failing to comply with its order to execute documents implementing the oral settlement agreement made by the parties on November 14, 1995? I believe that the trial court did not violate applicable law in ordering the plaintiff to implement the settlement and that its judgment should therefore be affirmed.
In answer to the certified question, I would hold that settlements entered into between a self-insuring employer and an employee during the pendency of an R.C. 4123.512 appeal in a common pleas court are not subject to the provisions of R.C. 4123.65, including the thirty-day cooling-off period set forth in R.C. 4123.65(C). Accordingly, in my view, R.C. 4123.65 does not provide Gibson with justification for disregarding the trial court’s order.
It is well established that trial courts possess power to enforce settlement agreements voluntarily entered into by the parties to a lawsuit. Mack v. Poison Rubber Co. (1984), 14 Ohio St.3d 34, 14 OBR 335, 470 N.E.2d. 902. Where allegations are made of fraud, duress, or undue influence, or of any factual dispute concerning the existence of the terms of such an agreement, the court may conduct an evidentiary hearing to determine whether the agreement indeed constitutes a valid contract. Id. Gibson made no allegation .of fraud, duress, or undue influence, or of any factual dispute as to the terms of the settlement to which he had previously agreed. He simply changed his mind and decided he did not want to settle.
R.C. 4123.65 is not a model of legislative draftsmanship. Nevertheless, review of divisions (D) and (F) of R.C. 4123.65, read in pari materia with other workers’ compensation statutes, leads to the conclusion that the General Assembly did not intend to establish a thirty-day cooling-off period for settlement of claims made *206against self-insuring employers that have reached the common pleas court by a R.C. 4123.512 appeal.
R.C. 4123.65(D) provided: “At the time of agreement to any final settlement * * * agreement between a self-insuring employer and his employee, * * * the self-insuring employer, for self-insuring settlements, immediately shall send a copy of the agreement to the industrial commission who shall assign the matter to a staff hearing officer. The staff hearing officer shall determine, within the time limitations specified in division (C) of this section [thirty days], whether the settlement agreement is or is not a gross miscarriage of justice. If the staff hearing officer determines within that time period that the settlement agreement is clearly unfair, the settlement agreement is deemed not approved.”
R.C. 4123.65(F) provides, “A settlement entered into under this section is not appealable under section 4123.511 or 4123.512 of the Revised Code.”
Gibson argues that R.C. 4123.65 applies even where the workers’ compensation proceedings have concluded at the administrative level and are pending in the judicial branch. If Gibson’s position is correct, and the procedural protections of R.C. 4123.65 apply to settlements implemented while an R.C. 4123.512 appeal is pending, then a self-insuring employer has an obligation to “immediately * * * send a copy of the agreement to the industrial commission who shall assign the matter to a staff hearing officer.” R.C. 4123.65(D). Moreover, if the staff hearing officer thereafter determines that the settlement agreement is clearly unfair, the settlement agreement is deemed “not approved,” and that decision, not being appealable pursuant to R.C. 4123.65(F), is final. Acceptance of Gibson’s argument would thus allow an administrative staff hearing officer to conclusively disaffirm a judgment of the common pleas court implementing a settlement of a workers’ compensation claim between a self-insuring employer and its employee.
R.C. 4123.512 confers jurisdiction on courts of common pleas to be the final arbiters of disputes as to a worker’s right to participate in the workers’ compensation system, subject to appeal to the courts of appeals. Such an appeal to a common pleas court divests the Industrial Commission of continuing jurisdiction of a worker’s claim. See State ex rel. Rodriguez v. Indus. Comm. (1993), 67 Ohio St.3d 210, 213, 616 N.E.2d 929, 931. I cannot accept the proposition that the General Assembly intended a staff hearing officer of the Industrial Commission to have power, in effect, to veto a settlement of a workers’ compensation dispute reached while that dispute was subject to judicial supervision. This conclusion is reinforced where, as here, both parties were represented by counsel at the time the agreement was reached and the agreement is between a self-insuring employer and its employee, so that the agreement likely will have little, if any, effect on the integrity of the state workers’ compensation insurance fund.
*207Because I believe that R.C. 4123.65 contemplates only settlements executed during proceedings at the administrative level, I respectfully dissent.
Pfeifer and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.
APPENDIX
Former'R.C. 4123.65 provides in its entirety:
“(A) A state fund employer or the employee of such an employer may file an application with the administrator of workers’ compensation for approval of a final settlement of a claim under this chapter. The application shall include the settlement agreement, be signed by the claimant and employer, and clearly set forth the circumstances by reason of which the proposed settlement is deemed desirable and that the parties agree to the terms of the settlement agreement provided that the agreement need not be signed by the employer if the employer is no longer doing business in Ohio. If a state fund employer or an employee of such an employer has not filed an application for a final settlement under this division, the administrator may file an application on behalf of the employer or the employee, provided that the administrator gives notice of the filing to the employer and the employee and to the representative of record of the employer and of the employee immediately upon the filing. An application filed by the administrator shall contain all of the information and signatures required of an employer or an employee who files an application under this division. Every self-insuring employer that enters into a final settlement agreement with an employee shall mail, within seven days of executing the agreement, a copy of the agreement to the administrator and the employee’s representative. The administrator shall place the agreement into the claimant’s file.
“(B) Except as provided in divisions (C) and (D) of this section, a settlement agreed to under this section is binding upon all parties thereto and as to items, injuries, and occupational diseases to which the settlement applies.
“(C) No settlement agreed to under division (A) of this section or agreed to by a self-insuring employer and his employee shall take effect until thirty days after the administrator approves the settlement for state fund employees and employers, or after the self-insuring employer and employee sign the final settlement agreement. During the thirty-day period, the employer, employee, or administrator, for state fund settlements, and the employer or employee, for self-insuring settlements, may withdraw his consent to the settlement by an employer providing written notice to his employee and the administrator or by an employee providing written notice to his employer and the administrator, or by the administrator providing written notice to the state fund employer and employee.
*208“(D) At the time of agreement ■ to any final settlement agreement under division (A) of this section or agreement between a self-insuring employer and his employee, the administrator, for state fund settlements, and the self-insuring employer, for self-insuring settlements, immediately shall send a copy of the agreement to the industrial commission who shall assign the matter to a staff hearing officer. The staff hearing officer shall determine, within the time limitations specified in division (C) of this section, whether the settlement agreement is or is not a gross miscarriage of justice. If the staff hearing officer determines within that time period that the settlement agreement is clearly unfair, the settlement agreement is deemed not approved. If the staff hearing officer determines that the settlement agreement is not clearly unfair or fails to act within those time limits, the settlement agreement is approved.
“(E) A settlement entered into under this section may pertain to one or more claims of a claimant, or one or more parts of a claim, or the compensation or benefits pertaining to either, or any combination thereof, provided that nothing in this section shall be interpreted to require a claimant to enter into a settlement agreement for every claim that has been filed with the bureau of workers’ compensation by that claimant under Chapter 4121., 4123., 4127., or 4131. of the Revised Code.
“(F) A settlement entered into under this section is not appealable under section 4123.511 or 4123.512 of the Revised Code.”